 



Exhibit 10.1
AGREEMENT OF LEASE
DATED AS OF FEBRUARY 2, 2007
BY AND BETWEEN
CORPORATE WOODS ASSOCIATES, LLC
LANDLORD
AND
HARRIS INTERACTIVE, INC.
TENANT

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
          THIS AGREEMENT OF LEASE, dated as of February 2, 2007, is entered into
by and between CORPORATE WOODS ASSOCIATES, LLC, a limited liability company
organized under the laws of the State of New York having its principal place of
business at 175 Corporate Woods, Suite 160, Rochester, New York 14623 (the
“Landlord”), and HARRIS INTERACTIVE, INC., a New York corporation with an office
at 60 Corporate Woods, Rochester, New York 14623 (the “Tenant”).
W I T N E S S E T H:
          Landlord hereby leases unto Tenant and Tenant hereby accepts from
Landlord, that certain space consisting of approximately 65,941 square feet
which encompasses the entire building known as 60 Corporate Woods and
approximately 20,400 square feet located on the first and second floors of the
building known as 135 Corporate Woods (the “Premises”) for a combined leased
area of 86,341 square feet (the “Total Rentable Areas”) of the buildings (the
“Buildings”), Town of Brighton, County of Monroe, State of New York, with the
right to use the subdivided lot (the “Lot”) on which the Building is located and
the right to use the driveways, parking areas, and all other land to be used in
common by all tenants such driveways, parking areas and other lands collectively
referred to as the “Corporate Woods Common Areas”, as more particularly shown on
the Floor Plans attached as Exhibits “A-60 and A-135” hereto for the term, the
rent, and subject to the conditions and covenants hereinafter provided. The
Building, and the Lot, and all other improvements thereon will sometimes be
collectively referred to herein as the “Property”.
1. COMMENCEMENT AND TERMINATION DATES
          a) Date of Commencement. The term of this Lease shall commence on
April 1, 2007. The term of this Lease, as it pertains to Tenant’s Premises at
Building 135, shall end at midnight on June 30, 2010 while the term of the Lease
as it pertains to Tenant’s Premises at 60 Corporate Woods shall end at midnight
on July 31, 2015. The improvements, non-building standard work to be performed
by Landlord, if any, and improvements to be performed by Tenant, if any, will be
collectively referred to herein as the “Work.
          (b) Plans and Specifications. Tenant shall submit, to the Landlord,
its final written approval of the mutually acceptable working architectural,
engineering, electrical and finish schedule drawings (the “Plans”) and a list or
lists of specifications (“Specifications”), if not set forth on such Plans, for
the Work to be performed at the Premises by no later than January 5, 2007.
Tenant reserves the right, subject to review and approval by Landlord, to
supplement, modify or change such Plans and Specifications provided, however,
that Tenant shall be solely responsible for any delays or additional costs
caused in the substantial completion of the Premises as a result of any such
supplementation, modification or change. Landlord shall have a reasonable time
within which to perform its review and approve or disapprove any Plans or
Specifications, or supplement, modification or change thereof or thereto. Any
such approval or disapproval shall be in writing and in the event of a
disapproval the reasons therefore shall be stated in writing. Landlord, further
agrees not to unreasonably withhold or delay any such approval or disapproval.
          (c) Tenant Delays. If a delay shall occur in the substantial
completion of the Premises by Landlord as the result of (i) Tenant’s failure to
furnish when due the Plans and Specifications for the Work or any additional
information requested in connection therewith, (ii) any supplementation,
modification or change by Tenant in any air conditioning requirement, Plan,
Specification or finish information furnished by Tenant, (iii) any change order
by Tenant other than as described in (ii) above, (iv) the completion of any part
of the work by a person, firm or corporation employed by Tenant,
(v) installation of Tenant’s telephone, word processing, computer and/or other
communications systems, (vi) any direction by Tenant that Landlord hold up
proceeding for any reason, then for each day, or part thereof, of such delay the
Commencement Date of this Lease and Tenant’s obligation to pay Rent shall be
accelerated by one day and become one day earlier than provided for in this
Lease.
          (d) Force Majeure Delays. Landlord’s obligations to substantially
complete the Premises are expressly qualified by the provision in this Lease on
“Force Majeure” contained in Section 25 hereof, and each day of delay caused by
an event of Force Majeure shall, at Landlord’s election, result in a day’s
postponement of each date and time limit set forth in this section.

 



--------------------------------------------------------------------------------



 



2. USE
          The Premises shall be occupied and used by Tenant solely for general
office and/or professional business purposes.
3. RENT
          (a) Base Rent. Tenant shall pay to Landlord as base or fixed rent (the
“Base Rent”), in U.S. legal tender, at Landlord’s offices at 175 Corporate
Woods, Suite 160, Rochester, New York 14623, or as otherwise directed from time
to time by Landlord’s written notice, the annual sum of

                                      BLDG   AREA   S.F.   RATE   ANNUAL  
MONTHLY
60  
  Entire Bldg     65,941     $ 18.00     $ 1,186,938.00     $ 98,911.50  
135
  Office Space     8,210 ±     $ 18.00     $ 147,780.00     $ 12,315.00  
135
  IT Area     12,000 ±     $ 14.00     $ 168,000.00     $ 14,000.00  
135
  Battery Room     190     $ 14.00     $ 2,660.00     $ 221.67  

each promptly on the first day of every calendar month of the term of this Lease
and any extension period hereof, if this Lease is extended, and pro rata, in
advance, for any partial month, without demand, the same being hereby waived,
and without any set-off or deduction whatsoever. A late charge will be due and
owing at the rate prescribed in Section 17 of this Lease upon any Base Rent and
Additional Rent (below defined) not paid by the fifth (5th) business day of the
calendar month in which due.
          (b) Increase in Base Rent. Effective April 1, 2008 and every April 1st
thereafter (each, an “Adjustment Date”), the Base Rent then in effect shall
increase by a percentage equal to 85% of the increase in the previous twelve
(12) months in the Consumer Price Index for All Urban Wage Earners and Clerical
Workers (CPI-W) of the United States Department of Labor’s Bureau of Labor
Statistics for All Cities, All Items (1982-84=100) in effect and generally
published at the time the computation is to be made (the “Index”); provided
however, that each increase of annual Base Rent shall not exceed five percent
(5%) of the annual Base Rent for the immediately preceding Lease Year, and in no
event shall the Base Rent be decreased in any Lease Year below the Base Rent
payable in the immediately preceding Lease Year.
     In the event that an Index is not published as of any Adjustment Date
during the term of this Lease, then the Index published immediately prior to the
Commencement Date or the previous Adjustment Date, as the case may be, shall be
used as the base year Index and the Index published immediately prior to the
Adjustment Date of each year for which computations are made, shall be the Index
used to establish the increase in the Index over the base year, or the last
Adjustment Date, as the case may be.
     If the Index shall be discontinued a successor or comparable Index shall be
selected by Landlord but if no such successor or comparable index shall exist,
then Landlord and Tenant shall attempt to agree upon a substitute formula. If
the parties are unable to agree upon a substitute formula, then Tenant shall pay
Landlord the amount previously due under the Index and the disagreement between
the parties shall be referred to and determined by arbitration, in accordance
with the then prevailing rules of the American Arbitration Association, and
judgment upon the award rendered shall be final and binding upon the parties and
may be entered in any court of competent jurisdiction. Upon resolution of the
arbitration the Landlord shall refund to Tenant or Tenant shall pay Landlord, as
the case may be, any amount to be adjusted pursuant to the award.
     The Base Rent shall be divided into twelve (12) equal monthly installments
and each such monthly installment shall be due and payable in advance on the
first day of each month during each Lease Year, without setoff, deduction or
demand. All payments of Base Rent shall be paid promptly on the first day of
every calendar month of the term of this Lease and any extension period hereof,
if this Lease is extended, and pro rata, in advance, for any partial month,
without demand, the same being hereby waived, and without any set-off or
deduction whatsoever. A late charge will be due and owing at the rate prescribed
in Section 17 of the Lease.

 



--------------------------------------------------------------------------------



 



          (c) Real Property Taxes. Tenant shall pay to Landlord each year, as
Additional Rent, a sum equal to the amount by which the real estate taxes and
other assessments (collectively the “Real Property Taxes” as below defined)
allocable to and levied against the Premises during such year exceed the sums
of:

             
 
  Building 60   $ 176,062.47  
 
  Building 135   $ 49,572.00  

          For purposes of this Lease, Real Property Taxes shall be defined as
follows: (i) All real estate taxes, including but not limited to town, county
and school taxes payable (adjusted after protest or litigation, if any) for any
part of the term of this Lease, including any extension period hereof, but
exclusive of penalties or discounts, on the Property, (ii) any taxes which shall
be levied in lieu of the taxes described in (i) above or which shall be levied
on the gross rentals of the Property and Corporate Woods Common Areas but
excluding all income taxes of Landlord, (iii) pure waters charges (part based
upon assessment and part upon the water consumption by other tenants and users
in Corporate Woods), sewer district charges, lighting charges, fire district
charges and other charges and any assessments (special or otherwise) made
against the Property and Corporate Woods Common Areas which shall be required to
be paid during the calendar year or fiscal year in respect to which they are
being determined, (iv) any water and water pollution charges, (v) and any other
governmental real estate taxes, levies, impositions or charges of a similar or
dissimilar nature, whether general, special, ordinary, extraordinary, foreseen
or unforeseen which may be assessed, levied or imposed upon all or any part of
the Property and Corporate Woods Common Areas, and (vi) the reasonable expense
of contesting the amount or validity of any such taxes, charges or assessments,
such expense (including reasonable attorneys fees) to be applicable to the
period of the item contested.
          (d) Tenant’s Share of Real Property Taxes. For purposes hereof,
Tenant’s “Share of Real Property Taxes” shall be that product obtained by
multiplying the amount of the Real Property Taxes against the Building and Lot
by a fraction, the numerator of which shall be the number of square feet of
Total Rentable Area of the Premises and the denominator of which shall be the
total number of square feet of Total Rentable Area of the Building. The
determination of Total Rentable Area of the Building and the Premises is based
on the Standard Method of Calculating Floor Area in Office Building published by
BOMA in the 1996 publication. Landlord and Tenant agree that Tenant’s pro rata
share (“Pro Rata Share”) for these purposes shall be:

             
 
  Building 60   65,941 sf    100 %
 
  Building 135   20,400 sf   34.0 %

          (e) Estimates. In order to provide for current payments of Real
Property Taxes Tenant agrees to pay, as Additional Rent, Tenant’s Share of Real
Property Taxes in accordance with an estimate by Landlord as prepared from time
to time, such estimated amount to be paid in twelve (12) monthly installments
commencing on the first day of the month following the month in which Landlord
notifies Tenant of the amount of Tenant’s Share of Real Property Taxes. If, as
finally determined, Tenant’s Share of Real Property Taxes shall be greater than
or be less than the aggregate of all estimated installments thereof paid by
Tenant on account to Landlord for such twelve (12) month period, then Tenant
shall pay to Landlord the amount of such underpayment, or Landlord shall refund
to Tenant the amount of such overpayment, as the case may be. The obligation of
Tenant with respect to the payment of such Real Property Taxes accrued during
the term of this Lease, or any extension period hereof if this Lease is
extended, shall survive the expiration or earlier termination of this Lease. Any
payment or refund made pursuant to this Subsection (e) shall be made without
prejudice to any right of Tenant to dispute, or of Landlord to correct, any
item(s) as billed pursuant to the provisions hereof so long as Tenant continues
to pay the amount as so estimated and billed.
          Landlord covenants and agrees that Landlord will provide Tenant with
copies of any bill upon which any Real Property Taxes are based together with
the calculation used by Landlord in determining Tenant’s Pro Rata Share thereof.
          (f) Agreement to Pay. Tenant does hereby covenant and agree to pay
promptly the amounts computed pursuant to this Section 3 and otherwise herein as
additional rent (“Additional Rent”) as and when the same shall become due and
payable, without demand therefor, and without any set-off or deduction
whatsoever.

 



--------------------------------------------------------------------------------



 



          (g) Costs and Expenses Deemed Rent. All costs and expenses which
Tenant assumes or agrees to pay to Landlord pursuant to this Lease shall be
deemed Additional Rent and, in the event of non-payment thereof, Landlord shall
have all the rights and remedies herein provided for in case of non-payment of
Rent (below defined).
          (h) Rent. The Base Rent together with the Additional Rent described in
this Section 3 will be collectively referred to herein as Rent.
4. LEASEHOLD IMPROVEMENTS
          Except as otherwise provided, Landlord shall, at its expense, complete
the improvements/modifications at Building 60 as shown on the plans and
specifications as submitted by the Spectrum Design Group’s dated January 5,
2007, of which the design specifications and finishes shall be similarly
consistent with such finishes as outlined in the previously submitted drawings
dated September 1, 2006. Landlord shall perform any other work, requested by
Tenant, at Tenant’s sole cost and expense.
          Additionally, Landlord shall provide Tenant with an Allowance
(“Landlord Allowance”) in the amount of $60,000.00, which will be utilized by
Tenant to offset design and relocation expenses associated for the renovations
to and their physical move into 60 Corporate Woods (the “Costs”). Tenant will
submit to Landlord copies of paid invoices for such Costs on a monthly basis
and, within five (5) business days from their receipt thereof, Landlord shall
reimburse Tenant for said costs. Landlord’s Allowance shall be available for
Tenant’s use until December 31, 2008 after which date any unused portion of the
Allowance shall be forfeited by Tenant.”
          Tenant covenants and agrees that upon expiration of the term of this
Lease, including any extension thereof, Tenant, at the election of Landlord,
will remove all tenant improvements other than those which are part of the Work,
and return the Premises to Landlord in the same condition as of the Commencement
Date, except for reasonable wear and tear and occurrences pursuant to Sections
13 and 14 hereof. Landlord agrees to exercise such election by notifying Tenant
in writing 90 days prior to the expiration of this Lease, or any extension
terms, if extended.
5. SERVICES
          Landlord shall provide the following services:
     (a) Heat, ventilation and air conditioning. Heat, ventilation and
air-conditioning equipment needed for the comfortable use and occupancy of the
Premises as determined by Landlord throughout the term of this Lease and any
extension period hereof, at all times. With respect to the Corporate Woods
Common Areas in the Building, if any, the above services will be provided from
8:00 a.m. to 6:00 p.m. each Monday through Friday and from 8:00 a.m. to 1:00
p.m. each Saturday, excluding holidays. Landlord shall pay for all gas used to
provide heat.
     (b) Elevator service. The Passenger and freight elevator shall be available
at all times.
     (c) Cleaning. Provided that Tenant shall keep the Premises in good order,
Landlord shall cause the Premises, including those interior hallways which are
located within the Premises, to be cleaned in accordance with the standards set
forth in Exhibit “C” annexed hereto and hereby made a part hereof. Tenant agrees
to reimburse Landlord for the costs incurred by Landlord in so cleaning the
Premises, together with Landlord’s administrative costs in regard thereto. The
cost of such services shall initially be $1.05 per square foot of Total Rentable
Area per year and Tenant shall pay such costs in equal monthly installments at
times for and together with the payments of Base Rent. The cost to Tenant shall
be immediately increased by an amount equal to any increase in the cost of
cleaning services with respect to the Premises billed to Landlord. Tenant shall
also pay to Landlord, within 15 days of billing, the costs incurred by Landlord
for any cleaning in or of the Premises in excess of that specified in Exhibit
“C” as well as for any additional cleaning requested by Tenant.
     (d) Building Common Area Janitorial Services. Landlord shall provide
janitorial services with respect to the common areas of the Building, if any, in
accordance with the standards set forth in Exhibit “C” annexed hereto and made a
part hereof.

 



--------------------------------------------------------------------------------



 



     (e) Water. Landlord, at its expense, shall furnish adequate hot and cold
water in public areas for drinking, lavatory and toilet, and ordinary cleaning
purposes.
     (f) Electrical energy. Landlord shall furnish and Tenant shall reimburse
Landlord as Additional Rent for the cost of all electrical energy used by Tenant
for heat, air-conditioning, light and other services, and Landlord’s
administrative costs in regard thereto, such costs estimated (but not
guaranteed) to be $1.50 per square foot of Total Rentable Area for 60 Corporate
Woods and estimated at $3.30 per square foot of Total Rentable Area for 135
Corporate Woods, per year, as of the date of this Lease. Tenant shall reimburse
Landlord monthly, at the times for and together with the payments of Base Rent
for the cost of such electrical energy and administrative costs as estimated.
Tenant’s use of electrical energy will be separately check-metered and actual
usage will be calculated by Landlord annually. Landlord agrees to refund Tenant
for any overpayments made by Tenant and Tenant agrees to reimburse Landlord with
the next monthly installment of Rent then due for any shortage. Landlord will
install and change light bulbs but the cost of such bulbs shall be paid by
Tenant.
     (g) Access to Premises. Tenant shall have access to the Building and the
Premises 24 hours per day, 7 days per week, 52 weeks per year unless such access
is prevented by reasons beyond Landlord’s control or by the acts of Force
Majeure as are described in Section 25 of this Lease.
     (h) Additional work or services. Notwithstanding any other provisions
herein, should Tenant require any work or services in addition to those
described in Subsection (a) through (f) of this Section 5, Landlord may upon
reasonable advance request by Tenant furnish such additional service and Tenant
agrees to pay Landlord, with the next monthly installment of Rent, such charges
as may be agreed on but in no event less than Landlord’s actual cost plus
overhead for the additional services provided.
     (i) Interruptions in Service. It is understood that Landlord does not
warrant that any of the services referred to above, or any other services which
Landlord may supply, will be free from interruption. Tenant acknowledges that
any one or more of such services may be suspended by reason of accident or of
repairs, alterations or improvements necessary to be made, or by strikes or
lockouts, or by reason of operation of law, or causes beyond the reasonable
control of Landlord. No such interruption of service shall be deemed an eviction
or disturbance of Tenant’s use and possession of the Premises, or any part
thereof, or render Landlord liable to Tenant for damages by abatement of Rent or
otherwise, direct or consequential, nor shall any such interruption relieve
Tenant from performance by Tenant of its obligations under this Lease.
6. WAIVER OF CERTAIN CLAIMS
          Tenant, to the extent permitted by law, waives all claims it may have
against Landlord, and against Landlord’s agents, employees and contractors for
damage to person or property sustained by Tenant or by any occupant of the
Premises, or by any other person, resulting from any part of the Property or
Corporate Woods Common Areas or any equipment or appurtenances becoming out of
repair, or resulting from any accident in or about the Property or Corporate
Woods Common Areas or resulting directly or indirectly from any act or neglect
of any tenant or occupant of any part of the Property or Corporate Woods Common
Areas or of any other person, except that this waiver shall not apply to damages
for injuries to person or property caused by or resulting from the negligence of
Landlord, its agents, servants or employees unless such loss is covered by
insurance Tenant actually carries or is required to carry under this Lease. This
waiver shall include not only direct damages but also claims for consequential
damages and any claims for abatement of Rent due hereunder, it being intended
that this waiver be absolute.
          If any property damage results from any act or neglect of Tenant,
Landlord may at Landlord’s option, repair such damage and Tenant shall thereupon
pay to Landlord so much of the total cost of such repair or replacement as is
not covered or paid to Landlord under Landlord’s insurance policy, including the
amount of any deductible, as well as so much of the total cost of such repair as
exceeds any insurance proceeds Landlord receives in respect of such damage.
Landlord will require Landlord’s insurer to waive right of subrogation against
Tenant.
          Tenant agrees to defend and hold Landlord harmless and indemnify
against each and every claim and liability for injuries to any person or persons
and for damage to or loss of personal property occurring in or about the
Property

 



--------------------------------------------------------------------------------



 




or Corporate Woods common Areas, due to any act of negligence or default under
this Lease by Tenant its contractors, agents or employees.
7. INSURANCE
          (a) Fire and Hazard Insurance. Landlord shall at its expense, procure
and maintain during the term of this Lease and any extension period hereof, fire
and hazard insurance for perils covered by the Special Causes of Loss Form,
formally known as “All Risk” in an amount equal to the replacement value of the
Building (less footings, foundations and site work) and comprehensive public
liability insurance, and such insurance shall provide for a waiver of the
insurer’s subrogation rights as against Tenant.
          (b) Public Liability Insurance, Contractual Liability Insurance and
Personal Property Insurance. Tenant shall, at its expense, procure and maintain
during the term of this Lease and any extension period hereof, comprehensive
public liability insurance, contractual liability insurance and all risk
personal property insurance under policies issued by insurers licensed to do
business in the State of New York and being of recognized responsibility with a
Best rating of not less than A VII. The public liability and contractual
liability insurance shall each have a single limitation of liability of not less
than $3,000,000 for personal injury, bodily injury, death, as well as for damage
or injury to or destruction of property (including the loss of use thereof) for
any one occurrence. The personal property insurance shall cover all risks and be
in an amount equal to the replacement value of the personal property of Tenant
located on the Property and Corporate Woods Common Areas. Tenant shall maintain
such insurance throughout the term of this Lease and any extension hereof at
that monetary value which the respective $3,000,000 and, replacement value
hereinabove stipulated represent as of the date of this Lease (as determined by
Tenant’s insurer) and Tenant shall review the limits of its policies annually to
ensure that such monetary value is maintained each year. Tenant’s policies
shall:
     (i) Name Landlord, its agents, servants and employees as additional
insured’s except in the case of the personal property insurance where Tenant
shall furnish Landlord with a waiver of subrogation:
     (ii) Provide for 30 days’ notice to Landlord prior to any amendment,
change, modification, lapse or cancellation of coverage; and
     (iii) Contain an endorsement that there will be no defense, disclaimer of
coverage, exception or exclusion based upon any act of the insured.
          Tenant shall furnish Landlord with a binder or a copy of the policy of
insurance with evidence of premium payment within 10 days of execution of this
Lease showing the coverage, clauses and endorsements herein required and
thereafter such binder or copy of the policy and evidences of premium payment
shall be furnished by Tenant to Landlord not less than 10 days prior to the
expiration date of each such policy.
8. HOLDING OVER
          If Tenant fails to vacate the Premises at the expiration of this Lease
or any extension period thereof, if extended, then Tenant shall pay Landlord
Base Rent at double the monthly rate specified in Section 3 for the time Tenant
thus remains in possession and, in addition thereto, shall be responsible for
and reimburse Landlord for all direct and consequential damages sustained by
Landlord by reason of Tenant’s retention of possession. The provisions of this
Section do not exclude Landlord’s rights of re-entry or any other right or
remedy of Landlord hereunder.
9. ASSIGNMENT AND SUBLETTING
          The following provisions shall govern any desired subletting or
assignment by Tenant of all or part of the Premises:
          (a) Prohibition. Tenant shall not, without Landlord’s prior written
consent which shall not be unreasonably withheld or delayed: (a) assign, convey,
mortgage, pledge, encumber or otherwise transfer (voluntarily or involuntarily)
this Lease or any interest under it; (b) allow any transfer thereof or any lien
upon Tenant’s interest by operation of law; (c) sublet the Premises or any part
thereof, or (d) permit the use or occupancy of the Premises or any part thereof
by any person or entity other than Tenant.

 



--------------------------------------------------------------------------------



 



          (b) Recapture. Notwithstanding anything herein to the contrary, if at
any time or from time to time during the term of this Lease or any extension
period hereof, Tenant desires to sublet or assign this Lease with respect to all
or part of the Premises, Tenant shall notify Landlord in writing (hereinafter
referred to in this Section as the “Notice”) of the terms of the proposed
subletting or assignment and the area proposed to be sublet or covered by the
assignment and deliver to Landlord an executed copy of the proposed sublease or
assignment thereby giving Landlord the option to either (i) sublet from Tenant
such space (hereinafter referred to as “Sublet Space”) at the same Rent as
Tenant is then required to pay to Landlord under this Lease for the same space,
or (ii) terminate this Lease with respect to the Sublet Space in which case
Tenant shall be released from any further liability hereunder. If the Sublet
Space does not constitute the entire Premises and Landlord exercises its
election to terminate this Lease with respect to the Sublet Space, then, as to
that portion of the Premises which is not part of the Sublet Space, this Lease
and the Rent due from Tenant shall be reduced by a fraction, the numerator of
which shall be the rentable square feet of the Sublet Space and the denominator
of which shall be the rentable square feet of the Premises such fraction to be
then multiplied by the Rent then due to determine the amount of the reduction.
The election to either sublet or to terminate this Lease shall be exercisable by
Landlord in writing within a period of forty-five (45) days after receipt of the
Notice and the executed copy of the proposed sublease or assignment.
          (c) Supremacy of Lease. In the event Landlord elects to sublet the
Sublet Space, the term of such subletting from Tenant to Landlord shall be the
term set forth in the Notice and such subletting shall be on such terms and
conditions as are contained in this Lease as the then current Rent, except that
Landlord shall have the right to further sublet the Sublet Space.
          (d) Requirements. At the same time Tenant delivers the Notice to
Landlord, Tenant shall also submit to Landlord a proposed copy of the proposed
assignment or sublease and such information concerning the proposed assignment
or sublease and the proposed assignee or sublessee as may be requested by
Landlord for Landlord’s review and approval which shall not be unreasonably
withheld or delayed. The following shall, however, be requirements for any
approval by Landlord:
     (i) The proposed subtenant or assignee must submit a current financial
statement to Landlord and must have a credit rating satisfactory to Landlord, in
Landlord’s reasonable judgment;
     (ii) The proposed subtenant or assignee must, in Landlord’s reasonable
judgment, be financially responsible and of good professional reputation as well
as engaged in a business reasonably compatible with the character of the
business of other tenants in the Building and Corporate Woods.
     (iii) The sublease must by its terms be expressly subject and subordinate
to this Lease, must require that any subtenant comply with and abide by all of
the terms of this Lease, and must provide that any termination of this Lease
shall also extinguish the sublease;
     (iv) The proposed subtenant assignee may not be any person or entity either
then occupying space in Corporate Woods or one with whom Landlord is then
negotiating for space in Corporate Woods;
     (v) Tenant may not then nor at the commencement of the sublease be in
default under this Lease beyond any applicable grace period;
          A fully executed counterpart of the assignment or sublease must be
delivered to Landlord within sixty (60) days after the date of Landlord’s
approval or Landlord’s approval of the proposed assignment or sublease shall be
deemed null and void and Tenant shall again comply with all the conditions of
this Section as if the Notice hereinabove referred to had not been given and
received.
          (e) Review and Approval Costs. Tenant agrees to pay to Landlord, on
demand, the reasonable costs incurred by Landlord in connection with any request
by Tenant for Landlord to consent to any assignment or subletting by Tenant,
including reasonable attorneys’ fees.
          (f) Deemed Assignment/Sublet. For purposes of this Section 9 the
following shall be deemed a prohibited assignment or sublease, as the case may
be:

 



--------------------------------------------------------------------------------



 



     (i) the transfer of more than thirty percent (30%) of the outstanding
capital stock of any corporate tenant or subtenant or any increase in the amount
of issued and/or outstanding shares of capital stock and/or the creation of one
or more additional classes of common stock of any corporate tenant or subtenant
with the result that the beneficial and record ownership in and to such tenant
or subtenant changes by more than thirty percent (30%) from the beneficial and
record ownership as of the Commencement Date, or the transfer of more than
thirty percent (30%) of any partnership interest in Tenant or any subtenant, if
Tenant or subtenant is a partnership, however accomplished, whether in a single
transaction or in a series of related or unrelated transactions;
     (ii) any agreement by any other person or entity directly or indirectly, to
assume Tenant’s obligations under this Lease;
     (iii) any transfer by operation of law or otherwise, of Tenant’s interest
in this Lease; and
     (iv) each modification, amendment or extension of any sublease to which
Landlord has previously consented shall be deemed a new sublease.
          Tenant agrees to furnish Landlord upon demand at any time, such
information and assurances as Landlord may reasonably request that neither
Tenant, nor any previously permitted subtenant, has violated the provisions of
this Section.
          (g) Rights of Landlord Upon Subletting. If, with the consent of
Landlord, the Premises or any part thereof be sublet or occupied by anybody
other than Tenant, Landlord may, after default by Tenant, collect rent from the
subtenant or occupant, and apply the net amount collected to the Rent herein
reserved. If, without consent of Landlord, the Premises or any part thereof be
sublet or occupied, Landlord may collect rent from such subtenant or occupant
and apply the net amount collected to the Rent herein reserved but no such
subletting, occupancy or collection shall be deemed a waiver of any of Tenant’s
covenants contained in this Lease or an acceptance by Landlord of the subtenant
or occupant as Tenant. In neither of the foregoing two circumstances shall
Tenant be relieved from its obligations under this Lease or from further
performance by Tenant of covenants on the part of Tenant herein contained.
          (h) Rights of Landlord Upon Assignment. If, with the consent of
Landlord, this Lease or any interest herein is assigned by Tenant to a third
party assignee, such assignment shall not relieve Tenant of its obligations
hereunder and Landlord may, after default by the assignee in the payment of Rent
or in the performance of any other obligation of Tenant under this Lease, demand
and enforce performance of this Lease by Tenant-assignor including the payment
of Rent from Tenant-assignor to the fullest extent provided by this Lease and/or
the payment by Tenant-assignor of any direct damages sustained by Landlord.
10. CONDITION OF PREMISES
          Subject only to such items as are set out on any punchlist prepared by
Landlord and Tenant, Tenant’s taking possession of the Premises shall be
conclusive evidence as against Tenant that the Premises were in good order and
satisfactory condition when Tenant took possession. No promises of Landlord to
alter, remodel, repair or improve the Premises or the Building and no
representation respecting the condition of the Premises, the Building or the
Property have been made by Landlord to Tenant, other than as may be contained
herein or in Exhibit “B” attached hereto.
          At the expiration or earlier termination of this Lease, Tenant shall
return the Premises broom-clean and in as good condition as when Tenant took
possession, ordinary wear and loss by fire or other casualty excepted, failing
which Landlord may restore the Premises to such condition and Tenant shall pay
the cost thereof on demand.
11. USE OF PREMISES
          Tenant agrees to comply with the following provisions regarding the
use of the Premises.
          (a) Prohibition on Selling Activities. Tenant shall not exhibit, sell
or offer for sale on the Premises or in the Building any article or thing
without the advance consent of Landlord.

 



--------------------------------------------------------------------------------



 



          (b) Compliance with Law. Tenant will not make or permit to be made any
use of the Premises or any part thereof which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or any
mortgage on the Property or which directly or indirectly is forbidden by public
law, ordinance or governmental regulation (including, without limitation, all
environmental laws) or which may be dangerous to life, limb, or property, or
which may invalidate or increase the premium cost of any policy of insurance
carried on the Building, the Property or covering its operation, or which will
suffer or permit the Premises or any part thereof to be used in any manner or
anything to be brought into or kept therein which, in the judgment of Landlord,
would in any way impair or tend to impair the character, reputation or
appearance of the Property or of Corporate Woods as a high quality office park,
or which would impair or interfere with or tend to impair or interfere with any
of the services performed by Landlord for the Property or Corporate Woods.
Tenant agrees to change, reduce or stop any such use or install necessary
equipment, safety devices, pollution control systems or other installations at
any time during this Lease to comply with the foregoing.
          (c) Signs. Tenant shall not display, inscribe, print, paint, maintain
or affix on any place on the exterior or interior of the Building (excepting
only such part or parts of the Premises as is or are not visible from outside
the Building) nor on the Lot or any Common Area any decoration, sign, notice,
legend, direction, figure, or advertisement or window treatment, curtains or
display materials except in or at such place or places, and then only such
name(s) and matter, and in such color, size, style, place and materials, as
shall first have been approved by Landlord in writing.
          (d) Advertising. Tenant shall not advertise the business, profession
or activities of Tenant conducted in the Building in any manner which violates
the letter or spirit of any code of ethics adopted by any recognized association
or organization pertaining to such business, profession or activities and shall
not use the name of the Building for any purposes other than that of the
business address of Tenant, and shall never use any picture or likeness of the
Building in any circulars, notices, advertisements or correspondence without
Landlord’s consent.
          (e) Locks. No additional locks or similar devices shall be attached to
any door or window without Landlord’s prior written consent and no keys for any
door other than those provided by Landlord shall be made. If more than two keys
for one lock are desired, Landlord will provide the same upon payment by Tenant.
All keys must be returned to Landlord at the expiration or termination of this
Lease.
          (f) Alterations. Tenant shall not make any alterations, improvements,
or additions of or to the Premises (collectively, “Alteration”) without
Landlord’s advance written consent in each and every instance. In the event
Tenant desires to make any Alteration, Tenant shall first submit to Landlord
plans and specifications therefor and obtain Landlord’s written approval thereof
prior to commencing any such work. Any contractor hired by Tenant must be
properly insured and, if required, licensed. Each and every Alteration, whether
temporary or permanent in character, made by Landlord or Tenant in or upon the
Premises shall become Landlord’s property and shall remain upon the Premises at
the expiration or earlier termination of this Lease without compensation to
Tenant (excepting only Tenant’s movable office furniture, trade fixtures, office
and professional equipment) unless Landlord in writing requires Tenant to remove
such Alteration upon expiration of the term of this Lease or any extension
period, if extended. Landlord shall serve such writing upon Tenant regarding the
removal of an Alteration not later than ninety (90) days prior to the expiration
of the term of this Lease or extension period, if extended, and Tenant shall
thereafter remove such Alteration as herein required, repair any damage caused
by such removal and restore the Premises to the condition specified in
Section 10 of this Lease.
          (g) After Hours Occupancy and Visitors. All persons entering or
leaving the Building after hours on Monday through Friday, or at any time on
Saturdays, Sundays and holidays, may be required to do so under such regulations
as Landlord may impose. Landlord may exclude or expel any peddler.
          (h) Floor Plan. Tenant shall not overload any floor. Landlord may
direct the time and manner of delivery, routing and removal, and the location,
of safes and other heavy articles.
          (i) Installation of Machinery; Prohibition Against Lodging. Unless
Landlord gives advance written consent, Tenant shall not install or operate any
steam or internal combustion engine, boiler, machinery, refrigerating or heating
device or air-conditioning apparatus in or about the Premises, or carry on any
mechanical business therein, or use the Premises for housing accommodations or
lodging or sleeping purposes, or do any cooking therein except as otherwise
provided herein, or use any illumination other than electric light, or use or
permit to be brought into the Building any flammable fluids such as gasoline,
kerosene, naphtha, and benzine, or any explosives, radioactive materials or
other articles deemed extra hazardous

 



--------------------------------------------------------------------------------



 




to life, limb or property except in a manner which would not violate any
ordinance or regulation of the Town of Brighton or any other applicable law or
regulation. Tenant shall not use the Premises for any illegal or immoral
purpose.
          (j) Energy Conservation. Tenant shall cooperate fully with Landlord to
assure the effective operation of the Building’s air-conditioning system,
including the closing of the venetian blinds and drapes, and the keeping closed
of any operable windows when the air-conditioning system is in use. Tenant shall
further comply with any applicable federal laws, rules, ordinances or
administrative enactments on energy conservation, in office buildings.
          (k) Contracts. Tenant shall not contract for any work or service which
might involve the employment of labor in violation of any contract with the
Building employees or employees of contractors doing the work or performing
services, by or on behalf of Landlord on an ongoing basis (full time or part
time but not ad hoc).
          (l) Access. Except as otherwise expressly permitted in this Lease, the
Common Area, sidewalks, halls, passages, exits, entrances, and stairways shall
not be obstructed by Tenant or used for any purpose other than for ingress to
and egress from its Premises. The common areas, halls, passages, exits,
entrances, elevators, stairways and roof are not for the use of the general
public and Landlord shall in all cases retain the right to control and prevent
access thereto by all persons whose presence, in the judgment of Landlord, shall
be prejudicial to the safety, character, reputation and interests of the
Property, the Building and its tenants, provided that nothing herein contained
shall be construed to prevent such access to persons with whom Tenant normally
deals in the ordinary course of Tenant’s business unless such persons are
engaged in illegal activities. No Tenant and no employees or invitees of Tenant
shall go upon the roof or mechanical floors of the Building.
          (m) Nuisance. Tenant shall not use, keep or permit to be used or kept
any foul or noxious gas or substance in the Premises, or permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Property or the Building by reason of noise,
odors and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be brought in or kept in
or about the Premises of the Building or the Property.
          (n) Security and Electric Consumption. Tenant shall see that the
doors, and windows, if operable, of the Premises are closed and securely locked
before leaving the Building and must observe strict care and caution that all
water faucets or water apparatus are entirely shut off before Tenant or Tenant’s
employees leave the Building and that if required by law or regulation, all
electricity shall likewise be carefully shut off so as to prevent waste or
damage, and for any default or carelessness Tenant shall make good all injuries
and losses sustained by Landlord to the extent of any deductibles and such
excess costs as are not paid or covered under Landlord’s or Tenant’s insurance
and as are sustained by Landlord as a result, in whole or in part, from Tenant’s
negligence.
          In addition to any liability for breach of any covenant of this
Section, Tenant shall pay to Landlord an amount equal to any increase in
insurance premiums payable by Landlord, caused by such breach, default or
carelessness on the part of Tenant.
          (o) Environmental Laws.
     (i) Tenant covenants and agrees as follows:
                    (a) Tenant shall keep the Premises and the Property free of
all Hazardous Substances, shall promptly remove from the Premises and the
Property and shall dispose of all Hazardous Substances by-products in compliance
with all applicable Environmental Laws, and shall not permit the Premises to be
used for the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substances.
                    (b) Tenant shall comply with all applicable Environmental
Laws and shall obtain and comply with all Environmental Permits.
                    (c) Tenant shall promptly provide Landlord with a copy of
all notifications of any Release or the threat of a Release on, at or from the
Premises given by or on behalf of Tenant to any federal, state or local
governmental agencies or authorities or received by or on behalf of Tenant from
any source whatsoever.
                    (d) Tenant shall undertake and complete all investigations,
studies, sampling and testing and all removal and other remedial actions
necessary to contain, remove and clean up all Hazardous Substances that

 



--------------------------------------------------------------------------------



 



are determined to be present at the Premises in accordance with all applicable
Environmental Laws and all Environmental Permits.
                    (e) Tenant shall at all times allow Landlord and Landlord’s
lenders and their officers, employees, agents, representatives, contractors and
subcontractors, reasonable access to the Premises for the purpose of
ascertaining site conditions, including, but not limited to, subsurface
conditions, provided, however that any such entity to which access is so allowed
shall not unreasonably interfere with or disrupt Tenant’s use of the Premises
and shall restore any damage to the Premises caused by their access and
inspection.
                    (f) If at any time Tenant obtains any evidence or
information which suggests that potential environmental problems may exist at
the Premises, Landlord may require that a full or supplemental environmental
inspection and audit report with respect to the Premises of a scope and level of
detail satisfactory to Landlord be prepared by an environmental engineer or
other qualified person acceptable to Landlord, at Tenant’s sole cost and
expense. If said audit report indicates the presence of any Hazardous Substance
or a Release or the threat of a Release on, at or from the Premises, Tenant
shall promptly undertake and diligently pursue to completion all necessary,
appropriate and legally authorized investigative, containment, removal, clean up
and other remedial action, using methods recommended by the environmental
engineer or other person who prepared said audit report and acceptable to the
appropriate federal, state and local regulatory authorities.
               (ii) Tenant covenants and agrees, at its sole cost and expense,
to indemnify, protect, defend and save harmless Landlord from and against any
and all damages, losses, liabilities, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, actions, proceedings, costs,
disbursements and/or expenses (including, without limitation, attorneys’ and
experts’ fees, expenses and disbursements) of any kind or nature whatsoever
which may at any time be imposed upon, incurred by or asserted or awarded
against Landlord relating to, resulting from or arising out of (i) the use of
the Premises for the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance or for the storage
of petroleum or petroleum based products, (ii) the presence of any Hazardous
Substance or a Release or the threat of a Release on, at or from the Premises,
(iii) the failure to promptly undertake and diligently pursue to completion all
necessary, appropriate and legally authorized investigative, containment,
removal, clean up and other remedial actions with respect to a Release or the
threat of a Release on, at or from the Premises; (iv) human exposure to any
Hazardous Substance, noises, vibrations or nuisances of whatever kind to the
extent the same arise from the condition of the Premises or the ownership, use,
operation, sale, transfer or conveyance thereof, (v) a violation of any
applicable Environmental Law, (vi) non-compliance with any Environmental Permit
or (vii) a material misrepresentation or inaccuracy in any representation or
warranty or a material breach of or failure to perform any covenant made by
Tenant in this Lease.
               (iii) All capitalized terms used in this Section and not
heretofore defined shall have the meanings set forth below.
               “Environmental Laws” means all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
Environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.
               “Environmental Permits” means all permits, licenses, approvals,
authorizations, consents or registrations required by an applicable
Environmental Law in connection with the ownership, use and/or operation of the
Premises for the storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances or the sale, transfer
or conveyance of the Premises.
               “Hazardous Substance” means, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials, as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.), the Toxic Substances Control Act, as

 



--------------------------------------------------------------------------------



 



amended (15 U.S.C. Sections 2601, et seq.) Articles 15 and 27 of the New York
State Environmental Conservation Law or any other applicable Environmental Law
and the regulations promulgated thereunder.
               “Release” has the same meaning as given to that term in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601, et seq.), and the regulations promulgated
thereunder.
               (iv) Landlord makes no warranties or representations whatsoever
with respect to the environmental condition of the Premises, except that
Landlord represents that it has no knowledge of any violation of any
Environmental Laws or Environmental Permits affecting the Premises.
12. REPAIRS
          Tenant shall give to Landlord prompt written notice of any damage to,
or defective condition in the Building structure or in any part or appurtenance
of the Building’s plumbing, electrical, heating, air-conditioning, ventilation,
sprinkler, elevator or other systems serving, located in, or passing through the
Premises. Subject to the provisions of this Section 12, Tenant shall, at
Tenant’s own expense, keep the Premises in good order, condition and repair
during the term, except that Landlord, at Landlord’s expense (unless caused by
the fault or negligence of Tenant, its contractors, agents, or employees in
which case Tenant shall pay Landlord for any deductible and any cost which
either exceeds insurance proceeds Landlord receives or which is not covered
under Landlord’s insurance policy in respect of such damage) shall keep in
repair and maintain the exterior of the Building, the electrical, heating,
air-conditioning, ventilation, sprinkler, elevator or other systems serving,
located in or passing through the Premises, plumbing fixtures located in the
Building (except those installed by Tenant with Landlord’s approval), outside
walls, including windows, loadbearing walls (except as to surface damage done by
or attributable to Tenant) and doors and roof.
          Tenant, at Tenant’s expense, shall comply with all laws and
ordinances, and all rules and regulations of all governmental authorities and of
all insurance bodies at any time in force, applicable to the Premises or to
Tenant’s use thereof, except that Tenant shall not hereby be under any
obligation to comply with any law, ordinance, rule or regulation requiring any
structural alteration of or in connection with the Premises, unless such
alteration is required by reason of a condition which has been created by, or at
the instance of, Tenant, or is required by reason of a breach of any of Tenant’s
covenants and agreements hereunder. Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any repairs or replacements
of any panels, decoration, office fixtures, railing, ceiling, floor covering,
partitions, or any other property installed in the Premises by Tenant unless
such injury or damage is a direct result of negligence on the part of Landlord
or its contractors, agents or employees, and Tenant is not reimbursed for such
injury or damage from insurance proceeds.
13. DESTRUCTION OF PREMISES
          If the Premises shall be partially damaged by fire or other causes the
damage shall be repaired by and at the expense of Landlord and unless the damage
is caused by the fault or neglect of Tenant, Tenant’s servants, employees,
agents, visitors or licensees, a portion of the Rent, until such repairs shall
be made, shall be abated and such abated portion shall be equal to the product
of the rent then due multiplied by a fraction, the numerator of which shall be
the number of square feet of the Premises which is not usable and in fact is not
used by Tenant and the denominator of which shall be the number of square feet
of the entire Premises. In the event, however, that such partial damage is due
to the fault of Tenant, Tenant’s servants, employees, agents, visitors or
licensees, the damage shall be repaired by Tenant, there shall be no
apportionment or abatement of Rent and Tenant shall pay the costs of such
repairs to the extent that no insurance proceeds or insufficient insurance
proceeds (including any deductible) are received by Landlord for such damage.
Landlord may, however, elect to make such repairs, if in its judgment it is more
practical and expeditious to do so, and charge Tenant with the above-mentioned
costs. No penalty shall accrue for delays which may arise through adjustment of
insurance or for delays on account of any cause beyond Landlord’s control.
          If more than 50% of the Premises is totally damaged or rendered wholly
untenantable by fire or any other cause, Landlord shall within sixty (60) days
of the date of such damage, decide whether or not to restore the Premises, and
give Tenant notice in writing of such decision within such period. If Landlord
elects not to restore the Premises or fails to give such written notice to
Tenant within the 60-day period above mentioned the term of this Lease shall
cease, terminate and expire upon such 60th day and Tenant shall vacate the
Premises and surrender the same to Landlord. Upon termination of

 



--------------------------------------------------------------------------------



 




this Lease, under the conditions herein provided, Tenant’s liability for rent
shall cease and be adjusted as of the day following the casualty. Tenant hereby
expressly waives the provisions of Section 227 of the Real Property Law and
agrees that the foregoing provisions shall govern and control in lieu thereof.
          If, however, Landlord elects to restore the Premises and gives notice
to Tenant to such effect within the 60-day period above mentioned, then Landlord
shall have a period of up to 180 days from the date of notification by Landlord
to Tenant within which to restore the Premises to as feasibly near a condition
to that which existed prior to the damage excluding only non-Building Standard
Work or special improvements made by Tenant to the Premises. Such 180-day period
shall be extended on a day-by-day basis for each day beyond the 60-day period
above mentioned that Landlord does not receive the full insurance proceeds for
the damage sustained.
          The obligation of Landlord under this Section 13 shall be expressly
subject to Section 25 on Force Majeure.
14. CONDEMNATION
          If the Premises or any part thereof shall be taken by any public or
private authority through condemnation or eminent domain, Landlord shall
immediately notify Tenant in writing.
          If such taking reduces the Premises by more than 50% (whether by a
single taking or a series of takings) either party may terminate this Lease at
any time by written notice to the other to be given within ninety (90) days of
the date of the taking. Should Tenant or Landlord elect not to terminate this
Lease, the Rent shall be reduced from and after such taking to an amount to be
determined by multiplying the Rent which would otherwise have been due by a
fraction of which the numerator shall be the number of square feet of the
remaining portion of the Premises, and the denominator the number of square feet
of the entire Premises.
          In the event this Lease is not terminated as above provided, Landlord
covenants and agrees to restore said Premises within 180 days of the expiration
of the 90-day period above referred to.
          Whether this Lease is terminated or not, Landlord shall be entitled to
all the proceeds of the condemnation award with respect to the value of the
Building and/or Lot taken, and Tenant shall have no claim against Landlord or
the condemning authority for any unexpired term of this Lease nor for any other
leasehold interests. Tenant’s only claims shall be for moving expenses and trade
fixtures.
15. CERTAIN RIGHTS RESERVED TO LANDLORD
          Landlord reserves the following rights:
          (a) To name the Building or the Property and to change the name or
street address of the Building or Corporate Woods.
          (b) To install and maintain a sign or signs on the exterior or
interior of the Building or on the Lot provided any such sign or signs will not
be located in the Premises except as may be required by law, regulation or
administrative enactment.
          (c) To designate all sources furnishing sign painting and lettering,
ice, drinking water, towels, toilet supplies, vending machines, mobile vending
service, catering, and like services used on the Premises or in the Building.
Notwithstanding the foregoing and notwithstanding any prohibition elsewhere in
this Lease on cooking in the Premises, Tenant may install and use a coffee
machine, vending machines, refrigerator, stove and microwave oven for use by
employees so long as the same is not prohibited under local, state or federal
law.
          (d) To take possession of the Premises, during the last 90 days of the
term if Tenant has then vacated the Premises and prepare the same for occupancy
by another tenant or tenants.
          (e) To constantly have pass keys to the Premises.

 



--------------------------------------------------------------------------------



 



          (f) On reasonable prior notice to Tenant, to exhibit the Premises to
prospective tenants and to any prospective purchaser, mortgagee, or assignee of
any mortgage on the Property and to others having a legitimate interest during
the term or any extension period hereof, if extended, upon reasonable advance
notice to Tenant.
          (g) At any time and without notice in the event of an emergency, and
otherwise upon reasonable notice and at reasonable times, to take any and all
measures, including inspections, repairs, alterations, additions and
improvements to the Premises, the Building or to the Property, as may be
necessary or desirable for the safety, protection or preservation of the
Premises, the Building or the Property or Landlord’s interests, or as may be
necessary or desirable in the operation or improvement of the Premises, the
Building or the Property or in order to comply with all laws, orders and
requirements of governmental or other authority.
16. LANDLORD’S REMEDIES
          All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other right or remedy allowed by law. In
addition to the other remedies in this Lease provided, Landlord shall be
entitled to the restraint by injunction of any violation or attempted material
violation of any of the covenants, agreements or conditions of this Lease.
          (a) Bankruptcy; Re-organization. If Tenant shall (i) apply for or
consent to the appointment of a receiver, trustee or liquidator of Tenant or of
all or a substantial part of its assets, (ii) admit in writing its inability to
pay its debts as they come due, (iii) make a general assignment for the benefit
of creditors, (iv) file a petition or an answer seeking reorganization or
arrangement with creditors or to take advantage of any insolvency law other than
the federal Bankruptcy Code, or (v) file an answer admitting the material
allegations of a petition filed against Tenant in any reorganization or
insolvency proceeding, other than a proceeding commenced pursuant to the federal
Bankruptcy Code, or if any order, judgment or decree shall be entered by any
court of competent jurisdiction, except for a bankruptcy court or a federal
court sitting as a bankruptcy court, adjudicating Tenant insolvent or approving
a petition seeking reorganization of Tenant or appointing a receiver, trustee or
liquidator of Tenant or of all or a substantial part of its assets, and Tenant
is unable to restore its financial position, stay any Bankruptcy proceeding or
cure any of the aforementioned events of default within 60 days after such
occurrence, then, in any such event and upon the passage of 60 days thereafter,
Landlord may give to Tenant a notice of intention to end the term of this Lease
specifying a day not earlier than ten (10) days thereafter, and upon the giving
of such notice the term of this Lease and all right, title and interest of
Tenant hereunder shall expire as fully and completely on the day so specified as
if that day were the date herein specifically fixed for the expiration of the
term.
          (b) Default in Tenant Obligations. If Tenant defaults in the payment
of Rent and such default continues for 5 days after notice, or defaults in the
prompt and full performance of any other provision of this Lease and such
default continues for 30 days after notice, or if such default cannot be cured
within 30 days, Tenant does not commence to cure such default within 30 days and
diligently pursue the same to completion thereafter, or if the leasehold
interest of Tenant be levied upon under execution or be attached by process of
law and such levy or attachment is not removed within 30 days thereafter, or if
Tenant abandons the Premises and ceases to pay Rent hereunder for a period in
excess of 30 days, then and in any such event Landlord may, at its election,
either terminate this Lease and Tenant’s right to possession of the Premises or,
without terminating this Lease, endeavor to relet the Premises. Nothing herein
shall be construed so as to relieve Tenant of any obligation, including the
payment of Rent, as provided in this Lease.
          (c) Surrender of Possession; Landlord’s Right to Re-Enter. Upon any
termination of this Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and hereby
grants to Landlord full and free license to enter into and upon the Premises to
repossess Tenant of the Premises as of Landlord’s former estate and to expel or
remove Tenant and any others who may be occupying or within the Premises and to
remove any and all property therefrom, using such force as may be necessary,
without being deemed in any manner guilty of trespass, eviction or forcible
entry or detainer, and without relinquishing Landlord’s right to Rent or any
other right given to Landlord hereunder or by operation of law.
          (d) Re-Letting. If, pursuant to the provisions of this Lease, Landlord
becomes entitled to elect, and Landlord does elect, without terminating this
Lease, to endeavor to relet the Premises, Landlord may, at Landlord’s option,
enter into the Premises, remove Tenant’s signs and other evidence of tenancy,
and take and hold possession thereof as in subsection (c) of this section
provided, without such entry and possession terminating this Lease or releasing
Tenant, in whole or in part, from Tenant’s obligation to pay the Rent hereunder
for the full term as hereinafter provided. Upon and after entry into possession

 



--------------------------------------------------------------------------------



 




without termination of this Lease, Landlord may relet the Premises or any part
thereof for the account of Tenant to any person, firm or corporation other than
Tenant for such rent, for such time and upon such terms as Landlord shall
determine to be reasonable. In any such case, Landlord may make repairs,
alterations and additions in or to the Premises, and redecorate the same to the
extent deemed by Landlord necessary or desirable, and Tenant shall, upon demand,
pay the reasonable cost thereof, together with Landlord’s reasonable expenses of
the reletting. If the consideration collected by Landlord upon any such
reletting for Tenant’s account is not sufficient to pay monthly the full amount
of the Rent reserved in this Lease, together with the cost of repairs,
alterations, additions, redecorating and Landlord’s expenses, Tenant shall pay
to Landlord the amount of each monthly deficiency upon demand.
          (e) Damages and Acceleration. If Landlord elects to terminate this
Lease for any of the reasons specified in this Section 16, it being understood
that Landlord may elect to terminate this Lease after and notwithstanding its
election to terminate Tenant’s right to possession as in subsection (b) of this
Section 16, provided Landlord shall forthwith upon such termination be entitled
to recover as damages, and not as a penalty, an amount equal to the then present
value of the Rent provided in this Lease for the residue of the stated term
hereof, less the present value of the fair rental value of the Premises for the
residue of the stated term. The discount rate used to calculate present value
shall be 10%.
          If, however, Tenant has defaulted in the payment of Rent, or in
failing to keep in effect the insurance required under Section 7 or by
subletting the Premises or assigning this Lease in violation of Section 9, then
Landlord may terminate this Lease, and accelerate all Rent due hereunder from
the date of such default through the end of the term of this Lease or any
extension period, if extended, and demand immediate payment in full of all Rent
as so accelerated.
          (f) Tenant’s Personal Property. Any and all property which may be
removed from the Premises by Landlord pursuant to the authority of this Lease or
of law, to which Tenant is or may be entitled, may be handled, removed or stored
by Landlord at the risk, cost and expense of Tenant, and Landlord shall in no
event be responsible for the value, preservation or safekeeping thereof. Tenant
shall pay to Landlord, upon demand, any and all expenses incurred in such
removal and all storage charges against such property. Any such property of
Tenant not removed from the Premises or retaken from storage by Tenant within
thirty (30) days after the end of the term or of Tenant’s right to possession of
the Premises, however terminated, shall be conclusively deemed to have been
forever abandoned by Tenant and either may be retained by Landlord as its
property or may be disposed of in such manner as Landlord may see fit.
          (g) Landlord’s Right to Perform Tenant’s Obligations. Tenant agrees
that if it shall at any time fail to make any payment or perform any other act
on its part to be made or performed under this Lease, Landlord may, but shall
not be obligated to, and after reasonable notice or demand and without waiving,
or releasing Tenant from, any obligation under this Lease, make such payment or
perform such other act to the extent Landlord may deem desirable, and in
connection therewith, Landlord may pay expenses and employ counsel. If legal
action is required to enforce performance by Tenant of any condition, obligation
or requirement hereunder, the costs of any such action including attorneys’ fees
will be paid solely by the party not prevailing in such action. All sums so paid
by Landlord and all expenses in connection therewith, together with interest
thereon at the maximum rate permitted by law from the date of payment shall be
deemed Additional Rent hereunder and payable at the time of any installment of
Rent thereafter becoming due and Landlord shall have the same rights and
remedies for the non-payment thereof, or of any other Additional Rent, as in the
case of default in the payment of Rent.
17. LATE CHARGE
          A late charge shall be due and owing on any installment of Rent not
received by Landlord by the fifth (5th) business day of the calendar month in
which due and on any monetary obligation of Tenant or charge due from Tenant not
paid by Tenant when due. Such late charge shall equal four percent (4%) of the
then unpaid monthly Rent, shall be billed by Landlord to Tenant with the Rent
for the calendar month next following and shall be paid by Tenant together with
the Rent due for such month.
18. SUBORDINATION OF LEASE
          The rights of Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases, and/or underlying leases, if any,
now or hereafter in force against the Property, and to the lien of any mortgage
or mortgages now or hereafter in force against such leases and/or the Property,
and to all advances made or hereafter to be made upon the security thereof, and
to all renewals, modifications, consolidations, replacements and extensions
thereof. This Section is self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination,

 



--------------------------------------------------------------------------------



 




however, Tenant shall promptly execute such further instruments as may be
requested by Landlord. Tenant, at the option of any mortgagee, agrees to attorn
to such mortgagee in the event of a foreclosure sale or deed in lieu thereof.
19. NOTICES AND CONSENTS
          All notices, demands, requests, consents or approvals (collectively,
“Notice”) which may or are required to be given by either party to the other
shall be in writing and shall be deemed given on the third (3rd) day after the
date of postmark when sent by United States Certified or Registered Mail,
postage prepaid return receipt requested or if delivered by hand, on the date of
delivery against receipt.
          Such Notice shall be mailed or delivered as follows:

         
(a)
  if to Tenant:   Harris Interactive, Inc.
60 Corporate Woods
Rochester, New York 14623
ATTN: Carole A. Bond
 
       
(b)
  if to Landlord:    
 
      Corporate Woods Associates, LLC
175 Corporate Woods, Suite 160
Rochester, New York 14623
Attention: Lease Administration
 
        with a copy to:    
 
      Woods, Oviatt, Gilman, Sturman & Clarke
700 Crossroads Building
2 State Street
Rochester, New York 14614
Attention: Mitchell S. Nusbaum, Esq.

          The parties may by written notice to the other designate a different
person or entity to receive notices hereunder and/or a different address or
addresses. If the term Tenant as used in this Lease refers to more than one
person any Notice given as aforesaid to any one of such persons shall be deemed
to have been duly given to Tenant.
20. NO ESTATE IN LAND
          This contract and Lease shall create the relationship of landlord and
tenant between Landlord and Tenant; no estate shall pass out of Landlord; and
Tenant has only a usufruct which is not subject to levy and sale.
21. INVALIDITY OF PARTICULAR PROVISIONS
          If any clause or provision of this Lease is or becomes illegal,
invalid, or unenforceable because of present or future laws or any rule or
regulation of any governmental body or entity, effective during its term, the
intention of the parties hereto is that the remaining parts of this Lease shall
not be affected thereby unless such invalidity is essential to the rights of
either party in which event Landlord shall have the right to terminate this
Lease on written notice to Tenant.
22. WAIVER OF TRIAL BY JURY
          It is mutually agreed by and between Landlord and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, and any emergency statutory or any other statutory
remedy.

 



--------------------------------------------------------------------------------



 



23. MISCELLANEOUS TAXES
          Tenant shall pay prior to delinquency all taxes assessed against or
levied upon its occupancy of the Premises, or upon the fixtures, furnishings,
equipment and all other personal property of Tenant located in the Premises
other than those furnished and paid for by Landlord, if nonpayment thereof shall
give rise to a lien on the real estate, and when possible Tenant shall cause
said fixtures, furnishings, equipment and other personal property to be assessed
and billed separately from the property of Landlord. In the event any or all of
Tenant’s fixtures, furnishings, equipment and other personal property, or upon
Tenant’s occupancy of the Premises, shall be assessed and taxed with the
property of Landlord, Tenant shall pay to Landlord its share of such taxes
within ten (10) days after delivery to Tenant by Landlord of a statement in
writing setting forth the amount of such taxes applicable to Tenant’s occupancy
or fixtures, furnishings, equipment or personal property. Landlord shall pay any
and all Real Estate Taxes assessed and levied against Corporate Woods, in each
case prior to the respective delinquency dates thereof. If such taxes may be
paid in installments, Landlord shall have the right to do so.
24. BROKERAGE
          Tenant and Landlord represent and warrant that they have dealt with no
broker, agent or other real estate sales person in connection with this Lease
other and that, other than as herein expressly set forth, no broker, agent or
such other person brought about this transaction. Tenant and Landlord agree to
indemnify and hold each other harmless from and against any claims by any
broker, agent or other real estate sales person claiming a commission or other
form of compensation by virtue of this Lease or of having dealt with Tenant or
Landlord with regard to this leasing transaction and should a claim for such
commission or other compensation be made it shall be promptly paid or bonded by
the party who has dealt with the person or entity making such claim. The
provisions of this Section shall survive the termination of this Lease.
25. FORCE MAJEURE
          Except as otherwise provided in this Lease and except as to the
payment of Rent or other monies due under this Lease neither party shall be
responsible for delays or inability to perform its obligations hereunder for
causes beyond the control of such party including acts of other tenants,
governmental restriction, regulation or control, labor dispute, accident,
mechanical breakdown, shortages or inability to obtain labor, fuel, steam,
water, electricity or materials, acts of God, enemy action, civil commotion, or
fire or other casualty.
26. PARKING
          Landlord shall provide Tenant with Four (4) parking spaces per each
1,000 square foot of Tenant’s Total Rentable Areas, at no cost during the term
of this Lease and any extension thereof. Said parking spaces shall be
non-reserved and available on a first-come, first-served basis.
27. REPETITIVE DEFAULTS
          In the event Tenant shall default (i) more than twice in any twelve
month period by failing to pay Rent on or before the 5th day of the month when
due or (ii) more than twice in any six month period in the performance of any of
its other obligations under this Lease, then, notwithstanding that such defaults
shall have each been cured within the applicable grace period, Tenant shall no
longer be entitled to any written notice and grace period for a subsequent
default but such default shall be deemed deliberate and Landlord may thereafter
enforce this Lease at law and/or in equity.
28. DIRECTORY AND SIGNAGE
          Tenant shall have the right to have its name listed at the suite
entrance, lobby directory, if any, located in the lobby of Building 135 and in
the directory, if any, to be placed on the exterior monument in front of the
Building. All such listings shall be in such size, lettering, color and form as
are prescribed by Landlord from time to time. Further, Tenant shall be granted a
right to display its name on the exterior of 60 Corporate Woods. Tenant shall be
solely responsible for all costs associated with the design, manufacturing,
installation, maintenance and removal as well as any related insurance costs,
permitting and local code fees. Additionally, the design and location of any
exterior signage shall be subject to Landlord’s approval and local code
compliance. Tenant agrees to restore the Building to its original condition upon
the removal of any exterior building signage.

 



--------------------------------------------------------------------------------



 



29. SPECIAL STIPULATIONS
          (a) No receipt of money by Landlord from Tenant after the termination
of this Lease or after the service of any notice or after the commencement of
any suit or after final judgment for possession of the Premises shall reinstate,
continue or extend the term of this Lease or affect any such notice, demand or
suit or imply consent for any action for which Landlord’s consent is required.
          (b) No waiver of any default of Tenant or of Landlord hereunder shall
be implied from any omission by Landlord or Tenant, as the case may be, to take
any action on account of such default if such default persists or be repeated,
and no express waiver shall affect any default other than the default specified
in the express waiver and that only for the time and to the extent therein
stated.
          (c) The term “Landlord” as used in this lease, so far as covenants or
agreements on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners of Landlord’s interest in this Lease at the
time in question, and in the event of any transfer or transfers of such interest
Landlord herein named (and in case of any subsequent transfer, the then
transferor) shall be automatically freed and relieved from and after the date of
such transfer of all personal liability from events which occur after the date
of transfer. Any such release of Landlord under this section shall become
effective only at such time as Landlord’s transferee is deemed to be bound to
the terms and provisions of this Lease. It is understood, however, that Landlord
shall reimburse Tenant for any overpayments of Rent made by Tenant prior to the
assignment and any prepayment of Rent for months subsequent to the assignment.
          (d) It is understood that Landlord may occupy portions of the Building
in the conduct of Landlord’s business. In such event, all references herein to
other tenants of the Building shall be deemed to include Landlord as an
occupant.
          (e) Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
dispossessed or removed from the Premises because of default by Tenant pursuant
to the covenants or agreements contained in this Lease.
          (f) Tenant specifically agrees to look solely to Landlord’s equity
interest in the Property for recovery of any judgment against Landlord. There
shall be absolutely no personal liability of persons, partnerships, firms,
corporations or other entities who at any time constitute the Landlord with
respect to any of the terms, covenants, conditions and provisions of this Lease.
          (g) The parties acknowledge that each party and its respective counsel
have reviewed this Lease and that no rule construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Lease or any amendment or exhibits hereto.
30. QUIET ENJOYMENT
          So long as Tenant shall observe and perform the covenants and
agreements binding on it hereunder and shall not be in default beyond any
applicable grace period, Tenant shall at all times during the term herein
granted peacefully and quietly have and enjoy possession of the Premises without
any encumbrance or hindrance by, from or through Landlord.
31. ESTOPPEL CERTIFICATE BY TENANT
          Landlord and Tenant agree that from time to time upon not less than
five (5) days prior request of the other, to deliver to the party making the
request a statement in writing certifying (a) that this Lease is unmodified and
in full force and effect (or if there have been modifications that the same is
in full force and effect as modified and identifying the modifications), (b) the
dates to which the Rent and other charges have been paid, and (c) that, so far
as the person making the certificate knows, the other party is not in default
under any provision of this Lease, or if such were not to be the fact, then
certifying such default of which the person making the certificate may have
knowledge, it being understood that any such certificate so delivered may be
relied upon by any landlord under any ground or underlying lease, or any
prospective purchaser, lender, mortgagee, or any assignee of any mortgage on the
Property or any party purchasing the assets of Landlord or Tenant, as the case
may be, or acquiring the same by merger, succession or otherwise.

 



--------------------------------------------------------------------------------



 



32. INTENTIONALLY DELETED
33. SUBSTITUTE PREMISES
          If the Premises contain an area of 2,500 square feet or less, Landlord
shall have the right at any time during the term hereof, upon giving Tenant not
less than sixty (60) days prior written notice, to provide and furnish Tenant
with space elsewhere in the Building of Corporate Woods of approximately the
same size as the Premises and remove and place Tenant in such space, with
Landlord to pay all reasonable costs and expenses incurred as a result of such
removal of Tenant. Should Tenant refuse to permit Landlord to move Tenant to
such new space at the end of said sixty (60) day period, Landlord shall have the
right to cancel and terminate this Lease effective ninety (90) days from the
date of original notification by Landlord. If Landlord moves Tenant to such new
space, this Lease and each and all of its terms, covenants and conditions shall
remain in full force and effect and be deemed applicable to such new space, and
such new space shall thereafter be deemed to be the Premises as though Landlord
and Tenant had entered into an express written amendment of this Lease with
respect thereto.
34. FINANCIAL STATEMENTS
          Tenant shall provide Landlord with financial statements detailing the
financial condition of Tenant. Such statements shall be provided on an annual
basis (or more frequently if requested by Landlord) and shall be verified by the
affidavit of Tenant or if the same be a corporation by an affidavit of its
principal executive officer. Tenant shall further provide Landlord such
additional financial statements in such form and such certifications as Landlord
may from time to time reasonably request.
35. ENTIRE AGREEMENT
                      This Lease sets forth all the covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises. There are no oral agreements or understandings between the parties
hereto affecting this Lease, and this Lease supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings between the
parties hereto with respect to the subject matters hereof including, but not
limited to, the lease between the parties dated April 12, 1991 and the
subsequent Lease Amendments One through Thirteen (collectively, the “Original
Lease”), and none thereof shall be used to interpret or construe this Lease,
except however, for insurance purposes only, Tenant shall remain liable for all
applicable terms and conditions under the terms of the Original Lease for its
first floor Premises located within 135 Corporate Woods during Tenant’s
relocation from the first floor of 135 Corporate Woods into 60 Corporate Woods.
Tenant’s relocation period is anticipated to commence March 30, 2007 and be
completed by April 31, 2007. Except as otherwise herein expressly provided, no
subsequent alteration, amendment, change, waiver or addition to or of any
provision of this Lease, nor any surrender of the Term, shall be binding upon
Landlord or Tenant unless reduced to writing and signed by the party against
whom the same is charged or such party’s successors in interest.
36. RECYCLING PROGRAM
          Landlord has instituted a recycling program for various types of
non-hazardous waste products Tenant and Tenant’s employees, guests and invitees
will generate on the Premises. Tenant and Tenant’s employees, guests and
invitees agree to adhere to any and all rules and regulations and any future
expense or surcharge Landlord may promulgate with respect to the recycling
program and to actively participate in the program.
37. RENEWAL OPTION
          Landlord hereby grants to Tenant the conditional right, exercisable at
Tenant’s option, to renew the term of the Lease for one (1) separate but
consecutive five (5) year term. If exercised, and if the conditions applicable
thereto have been satisfied, the renewal term (the “Renewal Term”) shall
commence August 1, 2015. The right to this option herein granted to Tenant shall
be subject to and shall be exercised in accordance with, the following terms and
conditions:
          (a) Tenant shall exercise its right of renewal with respect to the
Renewal Term by giving Landlord written notice no later than July 31, 2013 (the
“Renewal Notice”). Landlord and Tenant shall have thirty (30) days following
Landlord’s receipt of the Renewal Notice to mutually agree to the Renewal Terms.
In the event Landlord and Tenant do not reach mutually agreeable terms and
conditions for the Renewal Term, Tenant’s option shall expire and become null
and void.

 



--------------------------------------------------------------------------------



 



          (b) If the Renewal Notice is not given timely, then Tenant’s rights of
renewal pursuant to this Section shall lapse and be of no further force or
effect.
          (c) If Tenant has defaulted under this Lease on the date the Renewal
Notice is given to Landlord or at any time prior to the commencement of the
Renewal Term, then, at Landlord’s option, the Renewal Term shall not commence
and the term of the Lease shall expire at the expiration of the initial term of
this Lease.
          (d) If at any time any portion of the Premises has been subleased or
assigned, then Tenant’s rights pursuant to this Section shall lapse and be of no
further force or effect.

  (e)   Tenant’s right of renewal under this Section may be exercised by Tenant
only and may not be exercised by any other transferee, sublessee or assignee of
Tenant, except a Permitted Transferee.

38. RIGHT OF FIRST OFFER
Tenant shall have an on-going right of first offer to lease space as it becomes
available in Building 100 Corporate Woods subject, however, to any pre-existing
tenant’s right as of April 1, 2007 (the “RFO Premises”) upon the terms and
conditions hereafter set forth:
         (a) Exercise of Right to Lease RFO Premises. Landlord shall give Tenant
written notice (“Landlord’s Notice”, more particularly described below) that
Landlord intends to offer the RFO Premises for lease.
     (b) Landlord’s Notice. Landlord’s Notice shall set forth the Base Rent
applicable to such RFO Premises, Tenant’s new Pro Rata Share (including the
Premises and RFO Premises, the Commencement Date for the RFO Premises and the
Expiration Date for the RFO Premises. Tenant shall have the right, exercisable
upon written notice given to Landlord within five (5) business days after the
giving of Landlord’s Notice, to lease the RFO Premises. If Tenant fails to give
such notice in the time period set forth herein, Tenant shall have no rights
pursuant to that specific RFO space unless and until Landlord leases such RFO
Space to a tenant other than Tenant during the term of this Lease and thereafter
becomes available. However, should Landlord fail to lease that specific RFO
Premises within a three (3) month period from the date of Landlord’s Notice,
Tenant’s rights to the RFO Premises shall be in full force and effect as stated
herein. Upon the timely giving of such notice, Landlord shall lease the RFO
Premises upon all of the terms and conditions of this Lease except as
hereinafter set forth.
          (c) Lease Provisions Applying to RFO Premises. The leasing to Tenant
of the RFO Premises shall be upon all of the terms and conditions of this Lease
unless stated otherwise in Landlord’s Notice and except that the RFO Premises
shall be delivered by Landlord and accepted by Tenant in its “as is” condition.
          (d) Tenant Default. If Tenant is in default under this Lease on the
date written notice is given to Tenant by Landlord or at any time thereafter
prior to the date the RFO Premises is occupied by Tenant, then, at Landlord’s
option, Tenant’s rights pursuant to this Section shall lapse and be of no
further force or effect.
          (e) Execution of Lease Amendments. Notwith-standing the fact that
Tenant’s exercise of the above-described right of first offer to lease RFO
Premises shall be self-executing, the parties hereby agree promptly to execute a
lease amendment reflecting the addition of the RFO Premises as well as any
modifications of the provisions of the Lease as shall be necessary to properly
include the RFO Premises within the terms and conditions of this Lease.
39. AUTHORITY
          Tenant warrants and represents that it has full power and authority to
execute this Lease on behalf of Tenant and that this Lease, once executed by the
signatory of Tenant, shall constitute a legal and binding obligation of Tenant
and is fully enforceable in accordance with its terms.

 



--------------------------------------------------------------------------------



 



40. EXHIBITS
          Exhibits “A” through “C” are attached hereto and are part of this
Lease.
          IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and
sealed this Lease as of the day and year first above written.

                  WITNESS:       CORPORATE WOODS ASSOCIATES, LLC    
 
               
Illegible
 
      By   /s/ Theodore F. Spall, Jr.
 
     Theodore F. Spall, Jr.    
 
               
 
      Its:         Member    
 
               
 
                WITNESS:       HARRIS INTERACTIVE, INC.    
 
               
Illegible
 
      By:   /s/ Gregory T. Novak
 
     Gregory T. Novak    
 
               
 
      Its:        President & CEO    
 
               
 
               
WITNESS:
      By:   /s/ Ronald E. Salluzzo
 
      Ronald E. Salluzzo    
 
               
 
      Its:         Chief Financial Officer    
 
               
 
               
Illegible
 
               

 